Citation Nr: 0614582	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-04 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That rating decision, in part, denied 
service connection for PTSD.  

In August 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  

The evidence of record reveals that the veteran served in the 
Navy from March 1970 to March 1972.  He served aboard the 
guided missile cruiser USS OKLAHOMA CITY (CLG 5).  During the 
veteran's time of service aboard, the ship served in waters 
off-shore of Vietnam and was involved in Naval Gunfire 
Support operations which involved the shelling of enemy 
positions ashore with the ship's guns.  The evidence also 
supports that the ship fired missiles at shore based enemy 
radar sites.  He served as a "Fireman" in the engineering 
spaces of the ship.  By his own admissions he did not serve 
"topside," and did not witness first-hand any of the 
weapons firing.  

The veteran asserts that the ship shot down enemy planes with 
its missiles, and that in one instance one of the ships own 
missiles came back at his ship and exploded near by.  
However, there is evidence of record which supports that 
these events actually occurred.  

Although there are VA treatment records in the claims file 
that reveal diagnoses of PTSD, a VA psychiatric Compensation 
and Pension examination of the veteran has not been 
conducted.  Such an examination should be conducted to 
ascertain if the incidents described meet the criteria for a 
diagnosis of PTSD.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD.

The examiner is informed that the evidence 
shows:

That the veteran served in the Navy 
from March 1970 to March 1972.  He 
served aboard the guided missile 
cruiser USS OKLAHOMA CITY (CLG 5).  
During the veteran's time of service 
aboard, the ship served in waters 
off-shore of Vietnam and was involved 
in Naval Gunfire Support operations 
which involved the shelling of enemy 
positions ashore with the ship's 
guns.  The evidence also supports 
that the ship fired missiles at shore 
based enemy radar sites.  He served 
as a "Fireman" in the engineering 
spaces of the ship.  By his own 
admissions he did not serve 
"topside," and did not witness 
first-hand any of the weapons firing, 
and only heard second hand stories of 
such after-the-fact. 

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  The 
examiner is requested to review VA 
treatment records concerning the veteran.  
The examiner should offer opinions as to 
whether the veteran has a diagnosis of 
PTSD and whether the "stressors" noted 
above are adequate to support such a 
diagnosis.  The claims folder must be made 
available to the examiner in connection 
with the examination.

2.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


